 

EXHIBIT 10.17

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CUSTOMER

AGREEMENT AND TRADING AUTHORIZATION

 

 

This is Amendment No. 1 to that certain Amended and Restated Customer Agreement
and Trading Authorization, dated as of June 14, 2002 (the “Agreement”), by and
between Moore Capital Management, Inc. and Max Re Diversified Strategies, Ltd.
(“MDS”). Unless otherwise specifically defined herein, capitalized terms shall
have the meanings ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, the Agreement provides that Moore Capital Management, Inc. shall act as
trading manager for MDS subject to the “investment guidelines” of MDS as the
same shall from time to time be amended;

 

WHEREAS, effective November 25, 2002, Moore Capital Management, Inc. reorganized
through merger as a New York limited liability company named Moore Capital
Management, LLC (“MCM”);

 

WHEREAS, MDS wishes to acknowledge such reorganization and to agree that MCM
shall for all purposes be deemed to take the place of Moore Capital Management,
Inc. under the Agreement; and

 

WHEREAS, the board of directors of Max Re Ltd., a company organized under the
laws of Bermuda and the controlling/majority shareholder of MDS (“Max Re”), has
approved the initiation of certain fees to be paid to MCM under the Agreement
beginning on January 1, 2003.

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree as follows:

 

1.    The parties agree that MCM shall take the place of Moore Capital
Management, Inc. under the Agreement. As such: (I) all references to ‘MCM’ or
‘Moore Capital Management, Inc.’ in the Agreement shall instead refer to Moore
Capital Management, LLC, and (II) without limiting the generality of the
foregoing, Moore Capital Management, LLC is the trading manager for the Customer
under the Agreement. In furtherance thereof, MCM hereby assumes and agrees to
keep, fulfill, observe and perform each and every covenant, duty and obligation
on its part to be performed that may have become performable prior to the date
hereof, or that may become performable after the date hereof, under the terms of
the Agreement.



--------------------------------------------------------------------------------

 

2.    (A) As compensation for MCM’s services to be rendered to the Customer
pursuant to the Agreement, commencing on January 1, 2003, the Customer shall pay
to MCM fees in accordance with the following fee arrangements:

 

(i) Management Fee. A management fee, calculated at each month- end and billed
quarterly in arrears, without regard to whether the Customer’s account (the
“Account”) is profitable, equal to 5.8333 basis points times the total month-end
Non-Moore Net Assets (defined in paragraph 2(B) below) (adjusting Non-Moore Net
Assets for the purpose of calculating such management fee by (a) adding back the
management fees and incentive fees of MCM accrued or payable and any withdrawals
(by redemption, distribution or otherwise), to the extent such amounts withdrawn
were invested in Non-Moore Investments (defined in paragraph 2(B) below), from
the Account since the last month-end, and (b) deducting any additional funds
deposited in the Account, to the extent such deposit is invested in Non-Moore
Investments, since the last month-end), which management fee equals an aggregate
of 70 basis points (0.70%) per annum, and

 

(ii) Incentive Fee. An annual incentive fee, calculated at each month-end and
billed annually in arrears, equal to 7.5% of the increase, if any, in the
Non-Moore Net Assets, as adjusted, in excess of the “Hurdle Level” (as defined
below) at each Determination Date (as defined below) over the higher of (x) the
amount of Non-Moore Net Assets, as adjusted, at the immediately preceding
Determination Date, or (y) any prior Determination Date (or as of January 1,
2003 with respect to the first year). For the purpose of calculating such
incentive fee, Non-Moore Assets on the current Determination Date shall be
adjusted by (a) adding back (i) any incentive fees of MCM accrued pursuant to
this Agreement, (ii) a portion of any decline in Non-Moore Assets since the
prior Determination Date used to calculate the incentive fee (the “High Water
Mark Date”) calculated by multiplying such decline by a percentage equal to net
withdrawals from the Account (to the extent such amounts withdrawn were invested
in Non-Moore Investments) during the period divided by Non-Moore Net Assets on
the dates of the withdrawals, and (iii) any withdrawals from the Account (to the
extent such amounts withdrawn were invested in Non-Moore Investments) since the
High Water Mark Date (or since January 1, 2003 with respect to the first year),
and (b) deducting any additional funds deposited in the Account since the High
Water Mark Date (or since January 1, 2003 with respect to the first year) to the
extent such deposit is invested in Non-Moore Investments. For the purpose of
calculating such incentive fee, Non-Moore Assets on any prior Determination Date
shall be adjusted by adding back all incentive fees paid pursuant to this
Agreement. In the event that any incentive fee is paid to MCM and the Account
thereafter incurs a net loss for any subsequent period, MCM will retain the
incentive fee previously paid. The “Hurdle Level” means an increase of 10.0% in
Non-Moore Net Assets over the amount of Non-Moore Net Assets at the higher of
(A) the previous Determination Date, or (B) any prior Determination Date (or at
January 1, 2003 with respect to the first year). A “Determination Date” means
the close of business on the last business day of each December.

 

 

2



--------------------------------------------------------------------------------

 

(B) The term “Non-Moore Investments” means all assets in the Account, except for
those assets that are invested in any fund (or comparable entity) in respect of
which MCM (or its affiliates) either earns a fee or is an equity owner of the
manager of the fund (or comparable entity). The term Non-Moore Net Assets” means
the total assets in the Account attributable to Non-Moore Investments less all
liabilities of the Account attributable to Non-Moore Investments (including but
not limited to accrued legal, accounting, and auditing fees, and any management
or incentive fees accrued or payable), determined in accordance with the
principles specified herein or, where no principle is specified, in accordance
with U.S. generally accepted accounting principles consistently applied under
the accrual basis of accounting. In valuing the Non-Moore Net Assets, the
parties agree that the valuation of portfolio funds in which the Account is
invested shall be as provided by the respective portfolio funds from time to
time.

 

(C) If the Agreement is terminated or the appointment in paragraph 1 of the
Agreement is terminated, in either case on a date other than at a Determination
Date, incentive fees shall be calculated as if such termination date were a
Determination Date by annualizing the Hurdle Level for such year. By way of
example, if the Agreement or such appointment were terminated as of July 1 in a
year and at that point the Non-Moore Net Assets had increased by 7% from the
prior Determination Date, the Account would be billed for incentive fees by
annualizing the Hurdle Level for such year (six months, or ½ of one year, would
result in an adjusted Hurdle Level of 5% (i.e., ½ of 10%)), so that MCM would be
entitled to an incentive fee based on the increase in the Non-Moore Net Assets
above the 5% adjusted Hurdle Level (i.e., MCM would receive incentive fees on
the 2% increase in the Non-Moore Net Assets). In addition, if this Agreement is
terminated or the appointment in paragraph 1 of the Agreement is terminated, in
either case on a date other than at a Determination Date, management fees shall
be calculated as if such termination date were a Determination Date. Thereafter,
the Customer’s obligation to pay future fees shall terminate.

 

(D) (i) Within 15 days following each quarter and each Determination Date, MCM
shall send to the Customer a calculation of management and/or incentive fees, as
applicable, that shall be due to MCM hereunder based on the estimated Non-Moore
Net Assets in the Account. Such calculation shall be deemed sent to the Customer
upon MCM’s electronic transmission of such calculation to the Customer. Assuming
no objection to the calculation, 30 days following each quarter and each
Determination Date, as applicable, the parties agree that MCM may collect from
the Account 100% of the management fee and 90% of the incentive fee so
calculated by MCM.

 

(ii) Within 60 days following each quarter and each Determination Date, MCM
shall send to the Customer a final calculation of management and/or incentive
fees, as applicable, that shall be due to MCM hereunder based on the final
Non-Moore Net Assets in the Account. Such

 

3



--------------------------------------------------------------------------------

 

calculation shall be deemed sent to the Customer upon MCM’s electronic
transmission of such calculation to the Customer. Assuming no objection to the
calculation, within five business days after the transmission of a calculation
by MCM pursuant to this paragraph, the parties agree that MCM may collect from
the Account the remainder of the management and/or incentive fee not collected
pursuant to paragraph (i) above or shall promptly pay to the Account any
management and/or incentive fee collected pursuant to paragraph (i) above that
is in excess of the management and/or incentive fee as finally calculated.

 

3.    Except to the extent provided for herein, the Agreement shall remain in
full force and effect in accordance with its terms.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
January 1, 2003.

 

 

 

 

MOORE CAPITAL MANAGEMENT, LLC

 

 

 

By:                                                           

Name: Zack Bacon

Title:   Portfolio Manager

 

 

 

 

MAX RE DIVERSIFIED STRATEGIES, LTD.

 

 

 

By:                                                           

Name:

Title:

 

4